                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE


UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )      No. 2:18-CR-051
                                                   )
CHAMP TERRY SKAGGS, JR.                            )


                            MEMORANDUM AND ORDER

        The defendant is charged with violating the Sex Offender Registration and

 Notification Act. He has filed two motions to dismiss the indictment. [Docs. 28, 45].

 The United States has responded in opposition. [Docs. 29, 46].

        United States Magistrate Judge H. Bruce Guyton and then-United States

 Magistrate Judge Clifton L. Corker have conducted a series of hearings on the

 defendant’s ever-evolving motions. Now before the Court is Magistrate Judge Guyton’s

 November 25, 2019 report and recommendation (“R&R”), recommending that the

 defendant’s motions be denied. [Doc. 67].

        The defendant objects to the R&R, continuing to argue that the instant indictment

 should be dismissed. [Doc. 69]. The defendant, in his 1.5 page objection, “relies on the

 previously raised arguments from the Motion to Dismiss and Supplement, and the oral

 arguments raised at the hearing held on September 5, 2019.” [Doc. 69, p.1]. The

 defendant “rel[ies] in full on the written pleadings, as those fully detail the issues raised

 with the exception of the categorical approach challenge presented to the Magistrate,
detailed in the Report and Recommendation in pages 17-24.” Id.

       A district court is both statutorily and constitutionally required to conduct a de

novo review of a magistrate judge’s report and recommendation. See United States v.

Shami, 754 F.2d 670, 672 (6th Cir. 1985). However, it is necessary only to review “those

portions of the report or specified proposed findings or recommendations to which

objection is made.” 28 U.S.C. § 636(b). The district court need not provide de novo

review where objections to a report and recommendation are frivolous, conclusive, or

general. See Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986).

       The present R&R fully sets forth the pertinent facts, authority, and analysis.

Those points need not be repeated herein. Because the Court finds itself in full agreement

with Magistrate Judge Guyton’s findings and conclusions, the defendant’s general

objection [doc. 69] is OVERRULED.

       The Court ADOPTS the findings of fact and conclusions of law set out in the

report and recommendation [doc. 67]. It is ORDERED that the defendant’s motions to

dismiss [docs. 28, 45] are DENIED.

             IT IS SO ORDERED.

                                                       ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                            2
